Citation Nr: 1717771	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to a temporary total rating under 38 C.F.R. § 4.30.  

3. Entitlement to service connection for a right thumb disorder. 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to June 1994.  His awards include the Multinational Forces Observers Medal, Hand Grenade Expert Badge, and the M16 Rifle Sharpshooter Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.  The January 2011 rating decision denied the claims of entitlement to service connection for a back disability and entitlement to a temporary total rating under 38 C.F.R. § 4.30.  The November 2012 rating decision, in pertinent part, denied the claim of entitlement to service connection for a right thumb disorder.  The Veteran subsequently appealed these issues to the Board.

In April 2013, the Board remanded the case for further evidentiary development.  The case is once again before the Board.

The issues of entitlement to service connection for a right thumb disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Arthritis of the lumbar spine was not shown in service or for many years thereafter, and the current back disability is not related to service or to any incident therein.

2. Any back surgery is unrelated to a service-connected disability, as the Veteran is not service-connected for any disability related to the back.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for the assignment of a temporary total disability rating following back surgery have not been met.  38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a March 2010 letter.  The case was last readjudicated in April 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  Additionally, the Veteran was afforded a VA spine examination in December 2010.  The examiner detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in a statement received in November 2011, the Veteran, through his representative, requested that the Veteran be afforded a second VA examination to show that the arthritis of the lumbar spine had its onset during service.  

The Board will discuss the Veteran's contentions regarding the onset of his back symptoms in its analysis of his service connection claim.  However, to the extent that the Veteran contends that the VA examination was inadequate, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The results of the December 2010 VA examination do not support the Veteran's claim of entitlement to service connection, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  

Moreover, the examination was conducted by a physician who detailed the Veteran's assertions, obtained an accurate history, and conducted all appropriate testing.  Subsequently, the physician rendered an opinion which was based upon consideration of the Veteran's prior medical history, and which contains a reasoned explanation.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the December 2010 VA examination.  And, in fact, the Board affirmatively finds that the VA examination and accompanying medical opinion are adequate and provide sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, 21 Vet. App. at 311.  

Finally, the Board also notes that the actions requested in the prior remand have been undertaken to the extent possible, inasmuch as additional VA and private treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

In this case, the Veteran contends that he injured his back during service and has continued to experience back pain since that time.  During VA treatment in February 2010, the Veteran explained that he injured his back after a fall in 1992 or 1993.  Through his representative, he also maintains that his current arthritis had its onset during service because he was treated for back pain during service, and because the evidence does not show a spontaneous onset of arthritis.  In support of his contention, he asserts that a VA clinician stated that his back problems were related to an in-service incident.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S.      §§ 1101, 1112, 1113 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

As an initial matter, the Veteran has been diagnosed with degenerative disc disease (DDD) and spinal stenosis of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether arthritis of the lumbar spine manifested in service or within the presumptive period, or whether the current back condition is otherwise related to service. 

Turning to the Veteran's STRs, the only notation of back symptoms comes from February 1992.  At that time, the Veteran complained of low back pain lasting for two days which began during sit-ups.  The spine was found to be tender to palpation with reduced range of motion due to pain.  The Veteran was assessed with mechanical low back pain, given prescription pain medication, and instructed to refrain from physical training for one week and to return as necessary.  Additional back complaints were not recorded, and the Veteran's spine was noted as normal on a June 1992 periodic examination; cellulitis of the legs and arms, status post-insect bites, was noted on that examination report.  However, the STRs do contain reports of treatment for other conditions, including sore throat and left foot pain in February 1992, right foot pain in April 1992, right shin pain in May 1992, a left hand fracture in June 1992, edema of the eyes in October 1992, a right ankle sprain in November 1992, a right foot cold weather injury and cellulitis in March 1993, and bilateral knee pain in June 1993 and May 1994.  The Veteran's separation examination is unavailable.

Following service, the Veteran reported bilateral knee pain and a history of a right ankle sprain on a July 1994 VA examination conducted in conjunction with his claims for benefits for those conditions.  In detailing his other medical history, he reported experiencing hay fever during the spring season. 

The first post-service record of back pain comes from December 2009, when the Veteran presented to establish care at a VA facility.  At that time he reported that he had been having increasing back pain, especially when engaging in strenuous activity.  A Magnetic Resonance Imaging (MRI) scan taken at that time revealed mild spinal stenosis, disc bulging at L1-L2, and L5-S1 intervertebral disc extrusion.  In January 2010, the Veteran reported having increasing back pain for the past six months with numbness and a burning sensation on the right leg.  In February 2010, he explained that he injured his back during service in 1992 or 1993 as the result of a fall.  A September 2010 MRI revealed severe spinal canal stenosis at L1-L2 and DDD at T12-L1, L4-L5, and L5-S1.

The Veteran was afforded a VA examination in connection with his claim in December 2010.  The Veteran reported that his back hurt during service while loading ruck sacks and riding in Humvees, but he denied ever suffering a back injury.  He stated that his back began hurting constantly two-to-three years ago after a long drive, and that his left leg began bothering him at that time.  The examiner opined that the Veteran's current back condition is not likely related to service, noting that the Veteran did not suffer a back injury during service, and that his in-service back pain resolved without residuals.  

The Veteran's VA treatment records contain a February 2011 statement from the Veteran's treating VA nurse practitioner in which she states that she "cannot say if his back injury is related to military service or not.  From his description it sounds like a good likelihood.  He needs to go through [Compensation and Pension] to have this further evaluated . . . . I am not qualified to make that decision."  

Additional post-service treatment records are on file from a private physician, Dr. D., who treated the Veteran for additional back and other injuries sustained in a March 2011 motor vehicle accident.  However, as such treatment records do not provide probative evidence of the in-service incurrence of a back condition or a nexus between the current back condition and service, the Board finds them to be of little probative value.

After review of the record, the Board finds that service connection for a back disability is not warranted.   

At the outset, the Board finds that the probative evidence does not reflect that arthritis of the lumbar spine was present in service or within one year of discharge from service.  Although the Veteran has reported that injured his back during service and has experienced back pain since that time, the Board finds his account to lack credibility.  The Board bases this finding on several factors, which it will now discuss. 

First, the Board finds that the Veteran's service treatment records are complete, based on the extensive reporting of medical conditions and injuries during service.  These conditions include sore throat, bilateral foot pain, shin pain, left hand fracture, edema of the eyes, right ankle sprain, cold weather injury, cellulitis and bilateral knee pain.  Although back pain was recorded in the STRs, a back injury was not noted, and the Veteran's spine was reported as normal on a subsequent medical examination.  Therefore, in light of the Veteran's history of reporting medical conditions during service, the Board finds that the absence of reports of a back injury or continuing back pain weighs against the likelihood that the Veteran experienced such symptoms.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

Second, the Board finds the Veteran's December 2009 and January 2010 reports that he had been experiencing back pain for the past six months to be highly probative, because these statements were made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Third, although the Veteran's report that he suffered a back injury during service was also made during treatment, this statement conflicts with his report to the December 2010 VA examiner that he did not injure his back.  Additionally, the Veteran did not place the onset of his back symptoms in service until 2010, over 15 years after service and in connection with the filing of his claim for benefits.  By contrast, during the July 1994 VA examination, the Veteran reported that his medical history included hay fever but not back pain or a back injury.  See Cartwright, 2 Vet. App. at 25 (interest may affect the credibility of testimony).  

Therefore, given the differing reports throughout the decades, the Board finds the Veteran's relatively recent assertions of onset more than 15 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, statements made to treating providers, and his report of medical history which was unconnected with his pursuit of benefits for his back condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Therefore, the Board finds that arthritis of the lumbar spine did not manifest during service or within one year of separation.  Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under                    § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disability and service is required.  

Addressing the nexus evidence, the Board finds that the opinion of the December 2010 VA examiner, provided after examining the Veteran, is highly probative, as it reflects consideration of all relevant facts as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board also finds that the probative value of the opinion is not diminished because it noted that neither a back injury nor continuing back pain was documented in the STRs.  In this case, the Board has found the Veteran's reports of suffering a back injury in service and experiencing back pain since that time to be not credible.  Therefore, the examiner based her opinion on the accurate facts of the case as determined by the Board after weighing the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

By contrast, even assuming, for the sake of argument, that the February 2011 
VA nurse practitioner's statement represents an opinion relating the Veteran's back condition to service, the Board finds that opinion to be of little probative value.  
First, the nurse practitioner, herself, admitted that she could not render an opinion linking the back condition to service, and deferred the question to a compensation and pension examiner.  Second, unlike the VA examiner's opinion, the nurse practitioner did not cite to specific items in the Veteran's medical history or offer an explanation for her conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl, 21 Vet. App. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Finally, to the extent that the opinion relates the current back disability to an in-service injury, the Veteran's account of suffering an in-service back injury has been found to be not credible.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Thus, the Board affords much greater weight to the December 2010 VA examiner's opinion than to the February 2011 nurse practitioner's opinion.  

The Board acknowledges the Veteran's belief that his arthritis of the lumbar spine manifested during service and that his current back disability is otherwise related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to diagnose arthritis or to render an opinion as to the cause of his back condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a back condition, including arthritis of the lumbar spine, are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's diagnosis of lumbar spine arthritis and his opinion as to the etiology of his back condition are not competent medical evidence.  The Board finds the opinion of the December 2010 VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, the preponderance of the probative evidence indicates that arthritis of the lumbar spine was not shown in service or for many years thereafter, and the current back condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Temporary Total Rating

The Veteran is also seeking a temporary total disability rating for a period of convalescence following back surgery.  

A temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).

In the instant case, because the Veteran is not service connected for any disability related to the back, the Board finds that any claim of entitlement to a temporary total rating based on a period of convalescence following back surgery must be denied as a matter of law, as any such surgery was unrelated to a service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 4.30.

The Board is grateful to the Veteran for his honorable and distinguished service, and regrets that a more favorable outcome could not be reached.  

ORDER

Service connection for a back disability is denied.

A temporary total rating under 38 C.F.R. § 4.30 is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Concerning the claim of entitlement to service connection for a right thumb disorder, the Veteran contends that he was involved in an accident during airborne training, and his thumb was casted.  VA treatment records note a prior medical history which includes a closed fracture at the base of the right thumb.  Given the foregoing, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a hand and finger examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any right thumb disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since October 2011).

b. If any right thumb conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he injured the thumb in an airborne training accident during service. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


